DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the abstract page 28 which shows two paragraphs and single paragraph is required for the abstract thus, “33861624” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “a positive amplification stage comprising at least two positive amplifiers; and a corresponding negative amplification stage comprising at least two negative amplifiers” it is not clear what the applicant meant by positive amplification stage and corresponding negative amplification stage and it is unclear as to how the  positive amplification stage would correspond to the negative amplification stage since positive amplification state appears different from negative amplification stage. And Claim 1 also states “the corresponding negative amplification stage is equally weighted as the positive amplification state” it is not clear as to how the corresponding negative amplification stage would be equally weighted as the positive amplification state and what is the applicant meant by the corresponding negative amplification stage is equally weighted as the positive amplification state since positive and negative amplification stages appears different from each other. And Further clarification is needed.
Claims 4 & 13 which states “the corresponding negative amplification stage is coupled in parallel to the positive amplification stage through an inverter circuit” it is not clear what is the applicant meant by the corresponding negative amplification stage is coupled in parallel to the positive amplification stage through an inverter circuit and it is noted that the Fig. 2A which shows amplifier 102, 101 are arranged in parallel with amplifiers 202, 201 and as their input terminals being connected to an input terminal (IN) and each output terminals of amplifiers (102,101,202 and 202) being connected an output terminal (OUT). Further clarification is needed.
Claim 10 is rejected in the same manner as discussed above in claim 1. 
Claims 2-3, 5-9, 11-12 & 14-18 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12 & 15-18 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosser (US 5903191 A, of record).
Insofar claim 1 is understood, Gosser (Figs. 1-3) discloses a digitally controlled variable gain amplifier “VGA” (10a & 10b) for generating amplification output levels, the digitally controlled VGA comprising: a positive amplification stage comprising at least two positive amplifiers (e.g. 32a/b; 18a/18b and 34a/b, 20a/b); and a corresponding negative amplification stage comprising at least two negative amplifiers ((e.g. 32a/b; 18a/18b and 34a/b, 20a/b)), wherein: the positive amplification stage and the corresponding negative amplification stage are digitally controlled by one or more digital codes (see Bo-BN or “switches are digitally controlled by the binary word on lines 70-80)” related text, Col. 3, lines 63-65), the corresponding negative amplification stage is coupled in parallel to the positive amplification stage, 
the corresponding negative amplification stage is equally weighted (appears same type amplifiers) as the positive amplification state, and both the positive amplification stage and the corresponding negative amplification stage are configured to selectively contribute to the generation of the amplification output levels for the digitally controlled VGA.
Regarding claims 2 & 11, wherein the digital codes comprise a control bit (see Col. 3, lines 63-65 “digitally controlled by the binary word on lines 70-80”), and wherein the control bit is configured to control one or more of the at least two positive amplifiers of the positive amplification stage or one or more of the at least two negative amplifiers of the corresponding negative amplification stage.
Regarding claims 3 & 12, wherein the digital codes comprise one or more control bits, and wherein the positive amplification stage is controlled by the control bits (see Col. 3, lines 63-65 “digitally controlled by the binary word on lines 70-80”.
Regarding claims 6 & 15, further comprising an auxiliary amplification stage (see Figs. 2 & 3, stage 36a/36b) coupled in parallel to the positive amplification stage and to the corresponding negative amplification stage, wherein: the auxiliary amplification stage comprises a positive auxiliary amplifier or a negative auxiliary amplifier and the auxiliary amplification stage further contributes to generation of the amplification output levels for the digitally controlled VGA.
Regarding claims 7 & 16, wherein the auxiliary amplification stage comprises at least two auxiliary amplifiers, and wherein the at least two auxiliary amplifiers comprise a positive auxiliary amplifier and a negative auxiliary amplifier (see Fig. 3, Q3 left and Q3 right).
Regarding claims 8 & 17, wherein the positive auxiliary amplifier is digitally controlled by one or more first auxiliary digital codes, and wherein the negative auxiliary amplifier is digitally controlled by one or more second auxiliary digital codes (see Fig. 3, and see Col. 3, lines 63-65 “digitally controlled by the binary word on lines 70-80”).
Regarding claims 9 & 18, wherein a weight of the positive auxiliary amplifier or of the negative auxiliary amplifier is equal to a lowest weight of the at least two positive amplifiers of the positive amplification stage or of the at least two negative amplifiers of the corresponding negative amplification stage (see Fig. 3, and see Col. 3, lines 63-65 “digitally controlled by the binary word on lines 70-80”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843